Citation Nr: 0611881	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  97-33 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for asbestosis or an 
asbestos-related disorder, claimed as due to exposure to 
asbestos while on active duty.

2.  Entitlement to an increased (compensable) rating for a 
right thumb disorder for the period prior to June 10, 1999.

3.  Entitlement to a rating in excess of 10 percent for a 
right thumb disorder for the period on and after June 10, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from October 1971 to June 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1997 and March 1999 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO). 

The Board issued a decision on June 6, 2003, which denied the 
veteran's claims for service connection for asbestosis and a 
compensable rating for a right thumb disorder for the period 
prior to June 10, 1999.  That decision also granted a 10 
percent rating for a right thumb disorder for the period on 
and after June 10, 1999.  The veteran appealed that decision 
to the U.S. Court of Appeals for Veterans Claims.  According 
to a Joint Motion for Remand filed by the parties to the 
litigation, it was agreed that the Board, in its June 2003, 
decision, had failed to adequately discuss the notice 
requirements mandated by the Veterans Claims Assistance Act 
of 2000 (VCAA), 114 Stat. 2096, 2096-97, codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2005).  In an order dated 
April 15, 2004, the Court granted the Joint Motion and 
vacated the June 6, 2003, decision of the Board, to include 
the grant of an increased rating for the thumb.

Subsequently, this case came before the Board in December 
2004, at which time it was remanded in order to address the 
due process deficiencies noted in the Joint Motion for 
Remand, as required by the mandate of the Court.  

FINDINGS OF FACT

1.  The service medical records are negative for any 
complaints, findings, or diagnosis indicative of asbestosis 
or an asbestos-related disorder.

2.  The preponderance of the credible and probative evidence 
of record is against a finding that the veteran has 
asbestosis or any asbestos-related disorder that is 
attributable to his period of active service in the Navy.

3.  The credible and probative evidence reflects that, for 
the period prior to June 10, 1999, the veteran's right thumb 
disability was manifested by some slight degree of fullness 
in the metacarpophalangeal joint of the right thumb, but not 
by limitation of motion, instability, or other 
symptomatology.

4.  The credible and probative evidence reflects that, for 
the period on and after June 10, 1999, the veteran's right 
thumb disability has been manifested by a slight lack of 
normal flexion in the metacarpophalangeal and interphalangeal 
joints of the right thumb, with objective evidence of 
enlargement of the metacarpal head of the right thumb, 
without functional impairment attributable to pain.


CONCLUSIONS OF LAW

1.  Neither asbestosis nor an asbestos-related disorder was 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

2.  For the period prior to June 10, 1999, the criteria for a 
compensable evaluation for a right thumb disorder are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5224 (2002).


3.  For the period on and after June 10, 1999, the criteria 
for an evaluation in excess of 10 percent for a right thumb 
disorder are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 
5224 (2002 and 2005); 67 Fed. Reg. 48,784 (July 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.




In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a January 2003 and December 2004 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the veteran was advised, by virtue of 
detailed May 1997 and May 1999 statements of the case (SOC) 
and supplemental statements of the case (SSOCs) (September 
1999 and November 2005) issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate his claims.  We therefore believe 
that appropriate notice has been given in this case.  
Further, the claims file reflects that the November 2005 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  The service connection claim is being denied, 
which moots any concern as to an assigned rating or effective 
date.  As for the claim for an increased rating, it is being 
partially granted and staged herein, arguably without full 
Dingess notice.  However, the Board believes that it would be 
a disservice to the veteran to again remand this case, which 
has been pending for years.  Moreover, the appellant is 
represented by a congressionally chartered veterans service 
organization which is well aware of the VCAA and its 
requirements, and has not alleged any prejudicial defect in 
VA's notices.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran's service medical records (SMRs) are negative for 
any complaints or treatment for pulmonary or respiratory 
problems.  The SMRs document very slight exposure to ionizing 
radiation (gamma and X-ray), but do not mention or document 
any asbestos exposure.  In an October 1972 clinical entry, it 
was noted that the veteran had struck his hand against a wall 
and was experiencing swelling in his right thumb.  
Examination revealed tenderness of the right PIP joint and 
some limitation of flexion.  X-rays films were negative.  A 
diagnosis of a contusion of the right thumb, PIP joint, was 
made.  In March 1974, the veteran reported that he had 
"jammed" his right hand while playing basketball.  During 
that examination, he reported experiencing pain, stiffness, 
and numbness in his right thumb during cold weather.

A May 1974 shows that the veteran had complained of pain in 
his right thumb with movement.  Some tenderness was found on 
examination.  X-ray films of the right hand were found to be 
within normal limits.  In an April 1975 entry, it was noted 
that the veteran had complained of intermittent swelling in 
his right hand.  X-ray films of the right hand revealed the 
presence of a small spur on the right first metacarpal at the 
metacarpophalangeal joint.  A report of medical examination 
completed for separation in June 1979 is negative for any 
defects.  The examiner noted that the veteran's upper 
extremities were normal.




In May 1996, the veteran filed a formal claim of entitlement 
to service connection for asbestosis, which he asserted had 
developed as a result of exposure to asbestos while serving 
aboard U.S. Navy vessels.  In support of this claim, he 
submitted several Enlisted Performance Records showing that 
he had served aboard the USS Hundley, the USS Davidson, and 
the USS Prairie.  He also filed a claim of entitlement to 
service connection for Raynaud's syndrome.

In September 1996, the RO issued a letter to the veteran 
advising him that, in order to establish entitlement to the 
benefits he was seeking, he must furnish evidence showing 
that the claimed conditions either began as a result of his 
military service or that they pre-existed, and were 
permanently aggravated by, his military service. The RO 
advised the veteran that, if he wished for VA to obtain 
evidence on his behalf, he should complete and return the 
enclosed authorization forms.

The RO issued another letter to the veteran in September 
1996, advising him of the type of evidence needed to 
establish his claim for a disability due to asbestos 
exposure.  The RO also enclosed an asbestos exposure 
questionnaire for him to complete.  The veteran subsequently 
completed and returned the enclosed questionnaire, indicating 
that his duty assignments in the military had involved the 
repair and maintenance of electrical systems, navigation, 
monitoring, and the use of communication equipment.  He 
stated that he was exposed to asbestos many times, including 
while working in boiler rooms and engine rooms, and when he 
assisted in the removal of insulation.  He also enclosed a 
list of various jobs that he had held since his separation, 
which shows that he had worked primarily as an electrician.

In December 1996, the veteran underwent a VA examination.  He 
reported that he had undergone chest X-rays in 1990, which 
showed some sort of abnormality.  He noted that he had never 
received treatment for chest problems and that he was not 
undergoing any treatment at that time.  He indicated that he 
had not experienced shortness of breath, chronic cough, or 
problems with exercise tolerance. He also indicated that he 
had not experienced excessive abnormal bleeding or other 
abnormal findings.  Chest examination revealed equal 
expansion bilaterally.  The examiner noted that breath sounds 
were clear and resonant throughout, with no rales heard.  
Examination revealed no evidence of cyanosis or orthopea.  
Heart examination revealed that tones were clear and regular; 
rhythm was regular.  No murmurs were heard.  The examiner 
noted a diagnosis of a history of exposure to asbestos.  
Chest X-rays obtained shortly after his VA physical 
examination showed no significant chest abnormalities, and 
that the lungs were clear.

In the February 1997 rating decision, the RO denied 
entitlement to service connection for asbestosis.  The RO 
determined that the veteran had not identified or submitted 
any evidence showing that he had asbestos-related lung 
disease, and that no evidence of any such disease was found 
on VA examination.

Thereafter, in April 1997, the veteran submitted a March 1995 
letter from a private physician, Dr. S, showing that chest X-
rays had revealed evidence of interstitial fibrosis.  Dr. S 
indicated that these findings were consistent with 
asbestosis.

In June 1997, the veteran was examined by the same VA 
physician who had examined him in December 1996.  The veteran 
reported that, seven years before, he had developed a chronic 
cough, with occasional production of a dark phlegm and 
occasional bleeding.  He noted that he was thought to have 
chronic bronchitis.  He explained that he subsequently 
experienced persistent problems of recurrent cough, 
bronchitis, and occasional chest pains.  He indicated that he 
had been examined for these complaints in 1995, and that he 
was told that interstitial fibers had been seen on an X-ray.  
He stated that he was given a diagnosis of asbestosis at that 
time.  Examination of the chest revealed equal expansion 
bilaterally; the breath sounds were clear and resonant 
throughout.  No rales were heard, and no evidence of cyanosis 
or orthopea was found.  Examination of the heart revealed 
that tones were clear and regular, and that rhythm was 
regular.  No murmurs were heard.  The examiner noted a 
diagnosis of chronic interstitial fibrosis.

Chest X-rays obtained in July 1997 revealed the heart and 
mediastinum to be unremarkable.  No significant pleural 
effusion was seen, and the lungs were found to be clear.  The 
radiographic report contains an impression of no 
intrapulmonary abnormality.


In July 1997, the veteran also underwent a pulmonary function 
study.  In the report of that study, it was noted that there 
was evidence of mild obstructive lung dysfunction, but that 
the degree of effort on the test underestimated true lung 
function.

Later that month, the veteran filed an informal claim of 
entitlement to service connection for the residuals of a 
right hand injury.  In support of this claim, he submitted a 
number of service medical records showing that he had 
complained of pain and swelling in his right thumb on several 
occasions in service.

In October 1997, the claims folder was returned to the VA 
physician who had examined the veteran in June 1997.  The RO 
advised the physician that, although he had noted a diagnosis 
of interstitial fibrosis, chest X-rays obtained shortly after 
his examination appeared to be normal.  The RO requested that 
the physician explain the basis of his diagnosis of chronic 
interstitial fibers.

In an October 1997 addendum, the VA physician determined that 
the veteran had a chronic history of situational exposure to 
asbestos, but that he did not have a specific history of 
direct exposure.  The physician noted that physical 
examination was essentially without evidence of gross 
abnormality as relative to respiratory problems, but that the 
veteran did report having some occasional shortness of 
breath.  It was noted that he had shown no evidence of gross 
pulmonary disorders at the time of his examination, but that 
pulmonary function tests revealed evidence of some 
abnormality, with the FEV1 predicted at 4.57, and the active 
reading at 2.54.  The examiner indicated that this would 
indicate some moderate impairment of pulmonary function, and 
that this, combined with his history of exposure and 
complaints, led to his impression that the veteran was 
suffering from chronic obstructive pulmonary disease with 
some chronic interstitial fibrosis.  The examiner further 
noted, however, that X-rays revealed no obvious gross 
deformities.  The examiner concluded that it would be his 
impression that the veteran might have had some occupational 
exposure possibly to asbestos in the Navy, but that there was 
no direct evidence of exposure other than his usual work 
station.  The examiner determined that he was unable to find 
any evidence of asbestosis.

In January 1998, the RO obtained the veteran's VA treatment 
records for 1996 and 1997.  These records show that he 
received treatment for a variety of problems from the VA 
Medical Center (MC) in Fresno, California, since 1996.  
However, these records are negative for any complaints or 
treatment regarding respiratory or pulmonary problems or for 
treatment or a diagnosis relating to the right thumb.

In August 1998, the veteran submitted two documents dated in 
1995 and 1996 showing that he had been awarded money as a 
result of an asbestos-related class action lawsuit.  No 
details regarding this lawsuit were set forth in these 
documents except for the amount of monetary amounts paid to 
the veteran.

During a personal hearing conducted before a Hearing Officer 
at the RO in September 1998, the veteran reiterated his 
contention that he had been exposed to asbestos on numerous 
occasions during service.  He explained that he had worked on 
virtually all types of electronic instruments while serving 
in the Navy, and that his duties placed him in close 
proximity to asbestos.  During his hearing, the veteran noted 
that he had been paid $2,700 by Babcock-Wilcox as a result of 
a class action lawsuit brought in regard to asbestos 
exposure.  He explained that this company had been a boiler 
manufacturer for the Navy, and that his payment was based 
upon a presumption that he was exposed to asbestos while 
serving in the military.  During his hearing, the veteran 
also testified that he was receiving all of his medical 
treatment from the VAMC in Fresno, California.  He stated 
that he first went to that facility in 1996 and that he had 
not received any treatment from private physicians since that 
time.

In December 1998, the veteran underwent a VA respiratory 
examination.  The examining physician noted that chest X-ray 
films were obtained in December 1996 and July 1997, and that 
both were negative for intrapulmonary abnormalities.  The 
examiner also noted that a pulmonary function tests performed 
in July 1997 revealed an FEV1 of 2.81 liters with an FVC of 
3.87 liters, giving an overall FEV1/FVC ratio of 73 percent.  
It was explained that the veteran's diffusion capacity was 
normal, but that a poor effort was noted in the spirometry, 
which made the test essentially inaccurate.  The examiner 
further noted that the veteran had started smoking in the 
late 1970's and had smoked one pack per day until recent 
years.  It was indicated that he now smoked only several 
cigarettes a day.  During the examination, the veteran 
reported that he experienced shortness of breath, and that he 
often awoke at night with a choking sensation.  The examiner 
indicated that the veteran gave no other complaints, but that 
he answered affirmatively when asked if he produced phlegm 
that was black, if he experienced chest pain, and if he 
experienced a wheeze.  

Cardiorespiratory examination was noted to be completely 
normal, with no abnormality in diaphragmatic excursion by 
palpation and no adventitious sounds of pulmonary rates or 
rhonchi.  The diagnoses included nicotine dependence with 
continual tobacco abuse.  The examiner concluded that there 
was absolutely no evidence of interstitial fibrosis and 
certainly no evidence of pulmonary asbestosis.  The examiner 
noted that, because the veteran smoked, there was a 
possibility of a chronic obstructive lung disorder that might 
have been alluded to in the pulmonary function test of July 
1997.  It was again noted, however, that those studies must 
be deemed inaccurate due to poor effort.  The examiner 
indicated that chest X-rays and a pulmonary function study 
would be repeated.

A radiographic report shows that chest X-ray films obtained 
in December 1998 revealed no active cardiac or pulmonary 
disease.

In a report of pulmonary function tests conducted in December 
1998, it was noted that the vital capacity was reduced and 
that the forced expiratory flow rates were reduced in 
disproportion to the reduction in vital capacity.  It was 
further noted that the TLC was normal and that the DLC was 
reduced.  The interpretation was determined to be 
questionable due to poor effort, but it was also noted that 
there did appear to be some mild degree of airflow 
obstruction.

The veteran also underwent a VA orthopedic examination in 
December 1998. He reported that he had injured his thumb in 
1972 and had experienced continuing problems since that time.  
Examination of the right hand revealed a slight degree of 
fullness of the metacarpophalangeal joint of the right thumb.  
He was noted to have full range of motion in his thumb as 
compared to the left thumb, with no evidence of any 
ligamentous instability.  The examiner found no evidence of 
crepitus, which would have been suggestive of degenerative 
changes had it been present.  The examiner concluded that the 
positive findings related to the right thumb were restricted 
to some slight fullness of the metacarpophalangeal joint 
without evidence of limitation of motion, instability, or 
traumatic arthritis.  A diagnosis of strain, thumb, right, 
with symptomatic complaints of activity related pain but 
without significant objective physical findings other than 
slight fullness of the metacarpophalangeal joint, was made.  
The examiner commented that the complaints related to the 
right thumb were entirely subjective and were not a cause for 
significant impairment in the functional use of the right 
hand. 

In a statement dated in January 1999, the veteran essentially 
argued that the results of his December 1998 VA respiratory 
examination should not be considered because the VA examiner 
displayed a bias against him.  The veteran pointed to the 
fact that the examiner noted his history of cocaine abuse, 
which was not relevant to the purpose of the examination.  
The veteran also noted that the examiner had referred to an 
October 1997 VA examination, which had never taken place.  He 
also asserted that the physician concluded that a pulmonary 
function test in 1997 showed poor effort, but that the 
physician did not consider a pulmonary function test 
conducted shortly after his examination, which showed a good 
effort.  He requested that he be provided with another 
examination to be conducted by a different VA physician.

In a March 1999 rating decision, the RO granted entitlement 
to service connection for the residuals of a right thumb 
strain and assigned a noncompensable evaluation, effective 
from July 1997.  The veteran appealed that determination.

The RO subsequently obtained the veteran's complete medical 
records from January 1996 to April 1999, from the VAMC in 
Fresno.  These records are negative for any complaints or 
treatment for respiratory or pulmonary problems until 
December 1997, at which time it was reported in a clinical 
note that the veteran was a smoker and that he had a 
respiratory problem.  No further complaints or treatment for 
such problems are noted until January 1999, at which time he 
complained of various breathing difficulties, as well as 
darkened phlegm and awakening at night due to a cough.  He 
was referred to a smoking cessation program.  In February 
1999, the veteran complained of a cough and yellow sputum.  
The examiner noted that the veteran was a smoker.  The 
examiner also noted a diagnosis of acute bronchitis.  The 
records were entirely negative for any right thumb treatment 
or diagnosis, but show that a probable strain of the left 
thumb, also diagnosed as tenosynovitis, was treated from 
December 1998 to February 1999.

In June 1999, the veteran underwent another VA orthopedic 
examination.  He reported experiencing moderate stiffness and 
aching in his right thumb.  Metacarpophalangeal flexion of 
the right thumb showed full extension, and flexion of 30 
degrees.  The interphalangeal joint showed the same motion, 
with full extension and flexion to 30 degrees.  The examiner 
concluded that there was "just a slight lack of normal 
flexion of these two joints of the right thumb particularly 
at the distal joint."  Examination revealed the rest of his 
right hand to be normal.  The examiner noted that there was 
an enlargement of the metacarpal head of the thumb, 
particularly on the radial aspect, but that there was no 
evidence of crepitation on motion, and no swelling or 
tenderness.  X-ray films showed evidence of slight narrowing 
of the joint space at the metacarpophalangeal joint of the 
right thumb, and slight irregularity in the internal 
architecture of the metaphysic of the right thumb metacarpal.  
The examiner noted an impression of an old trauma, probably 
to the metacarpophalangeal joint of the right thumb, with 
some chronic residuals, reported to be slightly asymptomatic 
at that time.

Later that month, the veteran presented testimony at another 
personal hearing before a Hearing Officer at the RO.  He 
reported experiencing aching in his right thumb every day, 
which would become worse when he was working.

The record contains a medical record signed by Dr. B in 
February 2002.  The record indicated that the veteran served 
aboard ship from 1971 to March 2001, and had 30 years of 
exposure on board ships, with no known other asbestos 
exposure.  A 30-year history of smoking was also noted.  Dr. 
B indicated that based on pulmonary function testing done in 
February 2002, which revealed FVC of 4.23 (74% of predicted), 
sailing history and review of a March 1995 chest X-ray 
report, the veteran suffered from disabling bilateral 
interstitial lung disease.

In January 2003, the Board issued a letter to the veteran 
advising him of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board advised the veteran 
as to what the evidence must show to substantiate his claims, 
and as to what his and VA's responsibilities are under that 
law.

The veteran subsequently responded by submitting copies of 
several medical records already associated with the claims 
folder.  He did not identify any new evidence that he wished 
VA to assist him in obtaining.

In a March 2003 letter, the Board informed the veteran that 
the schedular criteria for evaluating his right thumb 
disability had changed.  The Board enclosed a copy of the 
criteria, and advised the veteran that he was free to submit 
additional evidence or argument on this claim.  The veteran 
subsequently responded by submitting additional copies of 
several medical records already associated with the claims 
folder.  In July 2003, the RO granted a 10 percent evaluation 
for residuals of right thumb strain, effective from June 
1999.

III.  Pertinent Law and Anaysis

A.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued guidance on asbestos-related diseases.  See former DVB 
Circular No. 21-88-8, Asbestos-Related Diseases (May 11, 
1988), which provided guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in the 
VA Adjudication Manual, M21-1, Part VI, para. 7.21.  The 
Court has held that VA must analyze an appellant's claim of 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols 
pursuant to these guidelines.  Ennis v. Brown, 4 Vet. App, 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs may include dyspnea on exertion 
and end-respiratory rales over the lower lobes.  Clubbing of 
the fingers occurs at late stages of the disease.  Pulmonary 
function impairment and cor pulmonale can be demonstrated by 
instrumental methods.  Compensatory emphysema may also be 
evident.  See Manual M21-1, Part VI, para. 7.21(c).


The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  Manual M21-1, 
Part VI, para. 7.21(b)(1) and (2).  It is noted that an 
asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander.  Some of the major occupations 
involving asbestos exposure include work in shipyards, and, 
accordingly, there is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction.  In fact, many 
U.S. Navy veterans during World War II were exposed to 
chrysotile products, as well as amosite and crocidolite, 
since these varieties of African asbestos were used 
extensively in military ship construction.

The guidelines identify the nature of some asbestos-related 
diseases, and note that asbestos fiber masses have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and possibly be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as urological system (except of the 
prostate) are associated with asbestos exposure.  Manual M21-
1, part VI, para. 7.21(a)(1).

The Court has held that "neither Manual M21-1 nor the 
Circular creates a presumption of exposure to asbestos solely 
from shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure to asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see 
also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-
2000.

The veteran reports that while serving in the Navy he was 
involved in the repair and maintenance of electrical 
equipment, during the course of which he was exposed to 
asbestos while working in the boiler and engine rooms on 
board ship.  There is no presumption that a veteran was 
exposed to asbestos in service.  See Dyment v. West, 13 
Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGCPREC 4-2000.  However, of significance 
in this case is the fact that evidence of record shows that 
the veteran has been awarded benefits on legal claims based 
upon exposure to asbestos.  Therefore, the Board would 
concede the veteran may have been exposed to asbestos in 
service.  However, mere exposure to a potentially harmful 
agent is insufficient to be eligible for VA disability 
benefits, and, of course, VA is not bound by adjudications or 
settlements effected under difrerent criteria.  The question 
in a claim such as this is whether disabling harm ensued.  
The medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between this current disability and the exposure to asbestos 
in service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Having reviewed the record, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran currently has asbestosis or an asbestos related 
disorder.  In essence, we conclude that the competent and 
probative evidence establishes that, although the veteran may 
have been exposed to asbestos while on active duty, the 
evidence also establishes that he does not experience any 
disability as a result of that exposure.

The Board recognizes that there is conflicting evidence of 
record regarding the question of whether the veteran's 
pulmonary function studies revealed evidence of pulmonary 
disability.  Although the reports of his July 1997 and 
January 1999 pulmonary function tests showed some evidence of 
disability, both of these reports contain suggestions that 
the veteran's lack of effort may have caused the results to 
be unreliable.  On the other hand, the report of a pulmonary 
function study conducted in February 2002 revealed evidence 
of mild restriction, and no suggestion was made that there 
was any lack of effort on the veteran's part.  However, as 
will be discussed herein, the conclusions drawn by Dr. B. 
based upon review of the 2002 PFT findings, and an evaluation 
of selected history and evidence provided to him, are of 
essentially no probative value.


Regardless of whether the veteran in fact does have some 
pulmonary disability, the Board concludes that the 
preponderance of the evidence is against finding that any 
such disability is related to asbestos exposure during 
service.  In reaching this conclusion, the Board has found 
the most probative evidence of record to be the report of the 
veteran's December 1998 VA examination, which determined that 
examination and diagnostic testing revealed no evidence of 
pulmonary asbestosis.  In support of this conclusion, the 
examiner made specific reference to the reports of chest X-
rays obtained in December 1996 and July 1997, which both 
failed to reveal any evidence of intrapulmonary 
abnormalities.  The examiner further noted the report of the 
veteran's July 1997 pulmonary function study, and concluded 
that a poor effort on the part of the veteran likely made the 
results of that study inaccurate.  The examiner acknowledged 
that the results of that study could have represented a 
possible chronic obstructive lung disorder, but nevertheless 
concluded that the veteran's symptoms were most likely the 
result of smoking, and not the result of asbestos exposure.  
The examiner subsequently obtained additional chest X-rays, 
which also failed to reveal any abnormalities.

The Board believes the conclusion of the December 1998 VA 
examiner to be consistent with the findings of the VA 
physician who examined the veteran in June 1997.  Although 
that physician initially noted a diagnosis of chronic 
interstitial fibrosis, the physician was subsequently asked 
to consider the reported results of the chest X-rays and 
pulmonary function study that were obtained shortly following 
his examination.  In his October 1997 addendum, the physician 
explained that, although the pulmonary functions studies 
indicated some moderate impairment, the X-rays revealed no 
obvious gross deformities.  The physician concluded that, 
although the veteran might have had some occupational 
exposure to asbestos while serving in the military, there was 
no direct evidence of asbestos exposure and no evidence that 
he had developed asbestosis as a result of any such exposure.

The Board is cognizant that this VA physician had also 
previously examined the veteran in December 1996 and, at that 
time, noted a diagnosis of a history of asbestos exposure.  
It appears that this notation was based solely upon the 
veteran's own report of having been exposed to asbestos, and 
does not represent a specific finding by the physician that 
the veteran suffered from any disability as a result of that 
exposure.  For this reason, and because the physician 
ultimately concluded in his October 1997 addendum that 
examination and testing revealed no evidence of asbestosis, 
the Board concludes that the diagnosis contained in the 
December 1996 report is of no probative value.

The Board recognizes that, in March 1995, X-rays were 
obtained by a private examiner, and that those X-rays 
reportedly showed evidence of interstitial fibrosis on both 
lungs, which were found to be consistent with asbestosis.  
However, the Board believes that, upon careful review, that 
finding is outweighed by the results of subsequent X-ray 
films obtained in December 1996, July 1997, and December 
1998, all of which failed to show any evidence of 
abnormalities.

The Board must also address the findings made by Dr. B in 
February 2002.  At that time, evaluation of the chest, lungs 
and heart were all normal, and mild restriction was shown on 
pulmonary function testing.  Dr. B determined that those 
findings, together with the veteran's reported 30 year 
history of asbestos exposure on board ships from 1971 to 
March 2001, and review of the March 1995 X-ray films led to a 
conclusion that the veteran suffered from disabling bilateral 
interstitial lung disease.  

However, we observe that the 2002 findings of Dr. B are based 
upon an inaccurate factual premise.  The SMRs document fewer 
than 8 years of naval service, and the veteran had previously 
reported in 1996 or 1997, on his asbestos questionnaire, that 
he had no asbestos exposure outside of military service.  
Accordingly, his reported 30-year history of asbestos 
exposure on board ship is not accurate.  A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, Dr. 
B. relied only on the March 1995 X-ray findings which 
reportedly revealed interstitial fibrosis consistent with 
asbestosis, and did not review any of the subsequent X-ray 
films which, as has been previously discussed, showed no 
abnormalities.  Accordingly, this medical evidence is of 
essentially no probative value as not only was it based on an 
inaccurate factual premise, it was also based on an 
incomplete and selective evaluation of the evidence.  As has 
been discussed herein, the December 1998 VA examination 
ultimately represents the most comprehensive, reliable and 
probative evidence of record.  

The veteran has contended that the results of his December 
1998 VA respiratory examination should not be considered by 
VA in adjudicating his claim because he believes the VA 
physician who conducted that examination displayed a bias 
against him.  The veteran pointed to the fact that the 
examiner noted his history of cocaine abuse, which he 
contended was not relevant to the purpose of that 
examination.  The veteran also noted that the examiner had 
indicated that the VA physician who conducted his June 1997 
examination was asked to "revisit" his report in October 
1997, but that no examination had taken place on that date.  
He also asserted that the physician concluded that a 
pulmonary function test in 1997 showed poor effort, but that 
the physician did not consider a pulmonary function test 
conducted later that month, which showed a good effort.  He 
requested that he be provided with another examination, to be 
conducted by a different VA physician.

The Board has reviewed the report of this examination in 
detail, and respectfully disagrees with the veteran's 
contention that the VA physician displayed any bias against 
the veteran.  Although the examiner did note the veteran's 
history of cocaine abuse, the examiner did so in a paragraph 
entitled "Past Medical History".  In that paragraph, the 
examiner also noted that the veteran had a history of colon 
polyps and hematuria, which would also not appear to be 
relevant to his claim for service connection for asbestosis.  
In essence, the Board believes that the examiner was merely 
setting forth a list of several of the veteran's more 
prominent health problems, and that the mere inclusion of his 
acknowledged history of cocaine abuse is not sufficient to 
demonstrate a bias on the part of the examiner.  Furthermore, 
although it is true that no examination had taken place in 
October 1997, the Board notes that the December 1998 VA 
examiner never asserted that one had occurred.  Instead, he 
merely noted that the VA physician who conducted the 
veteran's June 1997 examination was indeed asked to 
"revisit" his report in October 1997, which he in fact did 
do, in an addendum promulgated that month.

Finally, the veteran has pointed to the December 1998 VA 
examiner's conclusion that he had put forth a "poor effort" 
during his July 1997 pulmonary function study as proof of his 
bias.  However, the Board notes that the report of his July 
1997 study


contains a finding that the "degree of effort on test 
underestimates true lung function."  Thus, the December 1998 
VA examiner appears to have had some basis for his conclusion 
that the veteran had put forth a poor effort during that 
study, and the Board cannot conclude that his professional 
conclusion demonstrates any hostility towards the veteran.  
Furthermore, contrary to the veteran's assertion that he was 
found to have put forth a good effort during his December 
1998 study, and that it nevertheless also revealed some 
evidence of pulmonary disability, the Board notes that the 
report of his December 1998 study also contains a finding 
that he may have put forth a poor effort during the tests.  
Thus, this study provides further support to the December 
1998 VA examiner's conclusion.  In any event, the Board notes 
that the VA physician in fact conceded in his report that the 
results of his study might in fact show evidence of a chronic 
obstructive lung disorder; he further concluded, however, 
that the disability was not related to asbestos exposure.

In summary, the Board concludes that the December 1998 VA 
examiner's report is the most probative evidence of record 
regarding the question of whether the veteran has asbestosis 
or an asbestos-related disorder as a result of his military 
service.  There is no objective indication which supports the 
veteran's contention that the examiner was "hostile" 
towards him in his report, or that the physician displayed 
any bias against the veteran.  Based on his report, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran currently has asbestosis as a result 
of his military service.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that he developed 
asbestosis as a result of his military service.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for asbestosis or an asbestos-related 
disorder, claimed as due to exposure to asbestos while on 
active duty.  The benefits sought on appeal must accordingly 
be denied.

B.  Increased evaluation for a right thumb disorder

The veteran is seeking a higher evaluation for his service-
connected right thumb disorder.  He essentially contends that 
his right thumb disability is more severe than is 
contemplated by his zero percent evaluation effective for the 
period prior to June 10, 1999; and the 10 percent evaluation 
assigned effective from June 10, 1999, forward.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where the 
claimant has expressed disagreement with an initially 
assigned disability evaluation, it is possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods, based upon the facts found during the claim and 
appeal period.

The veteran's right thumb disorder is currently evaluated 
under the criteria of Diagnostic Code (DC) 5024.  A note 
under that diagnostic code specifies that the diseases 
evaluated under DCs 5013 through 5024 (except gout) will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of DC 5003 states that the 20 and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.

The Board notes that, prior to August 26, 2002, the 
appropriate diagnostic code for evaluating limitation of 
motion in the thumb was DC 5224, which provides the rating 
criteria for ankylosis of the thumb.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure".  See Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995) citing Dorland's Illustrated 
Medical Dictionary, 91 (27th ed. 1988).

Under DC 5224, a 10 percent evaluation is warranted when the 
ankylosis of the major or minor thumb is favorable and the 
maximum 20 percent evaluation is warranted when the ankylosis 
of the major or minor thumb is unfavorable.  38 C.F.R. § 
4.71a, DC 5224 (2002).  When classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits under 38 C.F.R. 4.71a, DCs 5216-5227, 
the following rules will be observed: (1) Ankylosis of both 
the metacarpophalangeal and proximal interphalangeal joints, 
with either joint in extension or in extreme flexion, will be 
rated as amputation. (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis. (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable. (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.

Effective August 26, 2002, during the pendency of this 
appeal, the VA Rating Schedule was amended with regard to 
rating ankylosis and limitation of motion of the fingers and 
thumb.  67 Fed. Reg. 48,784 (July 26, 2002).  The veteran's 
claim for an increased evaluation was filed before the 
regulatory change occurred.  Where a law or regulation 
changes after a claim has been filed, but before the 
administrative appeal process has been concluded, the Board 
considers both the former and the current schedular criteria.  
See, e.g., VAOPGCPREC 7-2003.  The effective-date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See also VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

The Board notes that VA provided the veteran with notice of 
the revised regulations for rating the fingers and thumb in a 
March 2003 letter.  Thus, the Board finds that we may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394 (1993).

Under the amended version of 38 C.F.R. § 4.71a, the criteria 
of DC 5224 remain unchanged.  A 10 percent evaluation is 
still warranted when the ankylosis of the major or minor 
thumb is favorable and the maximum 20 percent evaluation is 
still warranted when the ankylosis of the major or minor 
thumb is unfavorable.  There is now a DC 5228 as well, which 
specifically contemplates limitation of motion of the thumb.  
Under this code, for a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, a 20 percent is warranted 
for both the major and minor thumb.  A gap of one to two 
inches (2.5 to 5.1 cm.) between thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, warrants a 
10 percent evaluation for both the major and minor thumb.  A 
gap of less than one inch (2.5 cm.) between the thumb pad and 
the fingers, with the attempting to oppose the fingers, 
warrants a noncompensable evaluation.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against the assignment of a compensable 
evaluation for the veteran's right thumb disability prior to 
June 10, 1999.  The Board further finds that an evaluation in 
excess of 10 percent is not warranted for that disability 
from June 10, 1999, forward.  See Fenderson, supra.

With respect to the period prior to June 10, 1999, the Board 
finds the most probative evidence of record to be the report 
of the veteran's December 1998 VA orthopedic examination, 
inasmuch as virtually no post-service medical records 
documenting any right thumb symptomatology, treatment or 
diagnosis, dated prior to that time exist.  In that report, 
the VA examiner indicated that there was some slight degree 
of fullness in the metacarpophalangeal joint of the right 
thumb, but that examination revealed no evidence of 
limitation of motion or instability.  The examiner further 
concluded that there were no other findings evident from his 
examination.  In light of this evidence, which establishes 
that the veteran had full range of motion in his right thumb 
without any indication of pain at that time, the Board 
concludes that the preponderance is against the assignment of 
a compensable evaluation under the criteria of DC 5204.  


Furthermore, because that examination demonstrated that the 
veteran had full range of motion in his right thumb, the 
Board concludes that the level of symptomatology shown in his 
thumb is not sufficient to warrant a rating by analogy under 
DC 5224 for either favorable or unfavorable ankylosis.

With respect to the period on and after June 10, 1999, the 
Board has found the most probative evidence of record to be 
the report of the veteran's June 1999 VA examination.  In 
that report, the examiner specifically noted that the veteran 
had full extension in the metacarpophalangeal joint of the 
thumb, but that he had 30 percent flexion.  Identical 
findings were noted for the interphalangeal joint of the 
right thumb.  The examiner concluded that there was a 
"slight" lack of normal flexion in both of these joints, 
particularly at the distal joint.  The examiner found no 
evidence of crepitation, swelling, or tenderness, but did 
note some enlargement of the metacarpal head of the thumb.

The Board believes that these findings are not sufficient to 
warrant a compensable evaluation under the criteria of the 
new DC 5228.  Similarly, these findings remain insufficient 
to warrant a rating by analogy under DC 5224 for either 
favorable or unfavorable ankylosis.

However, under DC 5024, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Under those codes, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  As noted above, the June 1999 VA 
examiner concluded that there was a slight lack of normal 
flexion in the metacarpophalangeal and interphalangeal joints 
of the right thumb.  Furthermore, although examination did 
not reveal objective evidence of symptoms such as swelling 
and tenderness, the examiner did note that there was an 
enlargement of the metacarpal head of the right thumb.  The 
Board believes that such an objective finding is sufficient 
to confirm the presence of limitation of motion for the 
purposes of DC 5024.  Therefore, these findings are 
sufficient to support the continued assignment of a 10 
percent evaluation from June 10, 1999, forward.

The Board is unable to identify any post-service evidence 
which would support an evaluation in excess of 10 percent 
under any of the aforementioned current or former schedular 
rating criteria.  In this regard, the record contains 
virtually no post-service medical records documenting any 
right thumb symptomatology, treatment or diagnosis, dated 
subsequent to the June 1999 VA examination.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Accordingly, the Board has considered 
whether increased evaluations may be warranted for the 
veteran's right thumb disability based on either of these 
regulations.  However, as discussed in detail above, the 
veteran's December 1998 VA examination showed that his right 
thumb was virtually asymptomatic except for some slight 
degree of fullness in the metacarpophalangeal joint of the 
right thumb.  In addition, although the June 1999 VA 
examination revealed a higher level of symptomatology, the 
examiner determined that his right thumb disability was 
manifested by only a slight lack of normal flexion in the 
metacarpophalangeal and interphalangeal joints of the right 
thumb with enlargement of the metacarpal head of the right 
thumb.  The examiner found no evidence of swelling, 
tenderness, crepitation, or other symptomatology. Thus, the 
Board concludes that the preponderance of the evidence is 
against an increased evaluation under the provisions of 38 
C.F.R. §§ 4.40 and 4.45.

In summary, the Board concludes that the preponderance of the 
evidence is against the assignment of a compensable 
evaluation for the veteran's right thumb disability prior to 
June 10, 1999, or for an evaluation in excess of 10 percent 
from June 10, 1999, forward.  Accordingly, the appeal is 
denied.  




ORDER

Entitlement service connection for asbestosis or an asbestos 
related disorder, claimed as due to exposure to asbestos 
while on active duty, is denied.

Entitlement to a compensable evaluation for a right thumb 
disorder is denied, for the period prior to June 10, 1999.

Entitlement to an evaluation in excess of 10 percent for a 
right thumb disorder is denied, for the period on and after 
June 10, 1999.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


